Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 05/07/20 has been entered.
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8 and 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140306833 A1) in view of Tibbitts (US 20170203767 A1).

Regarding claims 1 and 9, Ricci discloses an apparatus for setting control authority for a smart home [fig. 20A-21B], the apparatus comprising:
an information collector [fig. 21B no. 2194, 2174, 2178] configured to collect driving information and registration information of each user registered in one account from a car-to-home service system (Sync info is exchanged between the vehicle and home (i.e., driving info from car-to-home service system) [par. 0484], where settings for each user are associated with each home (i.e., multiple users associated with multiple homes in one account are registered) [fig. 24, par. 0555]); and
a controller [fig. 21A no. 2112] configured to set control authority for one smart home to one vehicle based on the collected driving information and the collected registration information [fig. 24-25].
Although Ricci discloses registration information of each user registered in one account, as discussed above, Ricci does not explicitly disclose registration information of each vehicle registered. However, these concepts are well known as disclosed by Tibbitts.
In the same field of endeavor, Tibbitts discloses:
registration information of each vehicle registered [par. 0124].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ricci with Tibbitts. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of detecting, monitoring, and/or controlling one or more services [Tibbitts Abstract].

Regarding claims 2 and 10, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the driving information includes at least one of navigation destination information, a destination arrival estimated time, or current location information (Enters specific area (i.e., current location info) [Ricci par. 0484]), and wherein the registration information includes vehicle information and smart home location information corresponding to the one account (Destination is home [Ricci fig. 25 no. 2535, fig. 24, par. 0555] and Specific vehicles (i.e., vehicle info) [Tibbitts par. 0124]).

claim 3, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the controller is configured to assign control authority for a first smart home to a vehicle that sets the first smart home as a destination [Ricci fig. 25 no. 2520, 2524, 2534, 2536, 2540].

Regarding claims 6 and 12, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the information collector is configured to collect the driving information and the registration information of each vehicle registered in the one account from a service server in the car-to-home service system (Sent and stored in the server (i.e., service server) [Ricci par. 0555, fig. 24, Tibbitts par. 0124]).

Regarding claims 7 and 13, Ricci and Tibbitts disclose everything claimed, as applied above.
Ricci and Tibbitts further disclose:
wherein the information collector is configured to collect the driving information and the registration information of each vehicle registered in the one account from a contents provider server in the car-to-home service system (Sent and stored in the server (i.e., contents provider server) [Ricci par. 0555, fig. 24, Tibbitts par. 0124]).

Regarding claims 8 and 14, Ricci and Tibbitts disclose everything claimed, as applied above.
wherein the apparatus further comprises:
a display configured to display the registered vehicles (UI used to gain access to (i.e., and display) the data for one or more vehicles [Tibbitts par. 0022, 0125]) when the registered vehicle has the control authority for each smart home registered by the user (Displayed based on authority [Ricci par. 0567, 587]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419